WHEELER, District Judge.
These are trimmings cut out of cotton velvet fabrics, in various open and scroll work designs and colors, and were assessed as cotton trimmings, at 6o per cent, ad valorem, under paragraph 339 of ’the act of July 24, 1897 (30 Stat. 181 [U. S. Comp. St. 1901, p. 1662]), relating to cotton fabrics, against a protest that they come under the second proviso of paragraph 315 (30 Stat. 178 [U. S. Comp. St. 1901, p. 1659]), relating to cotton pile fabrics. The articles covered by these paragraphs seem to be divided on the line between those that are and those that are not pile fabrics. These trimmings are clearly in the pile fabric class, and not in the other. That proviso covers “manufactures or articles in any form * * * made or cut from plushes, velvets, velveteens, corduroys or other pile fabrics composed of cotton.” They seem to fall exactly within that description.
Decisions reversed.